UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                               Byron White United States Courthouse
                                        1823 Stout Street
                                     Denver, Colorado 80257
                                         (303) 844-3157
Elisabeth A. Shumaker                                                             Chris Wolpert
Clerk of Court                        January 12, 2018                       Chief Deputy Clerk




Mr. Geoffrey Klimas
Ms. Teresa E. McLaughlin
Ms. Olivia Hussey Scott
Ms. Hilarie E. Snyder
United States Department of Justice
Tax Division
P.O. Box 7238
Ben Franklin Station
Washington, DC 20044-0000

RE:       16-6371, Green v. United States
          Dist/Ag docket: 5:13-CV-01237-D

Dear Counsel:

Enclosed is a copy of the opinion of the court issued today in this matter. The court has
entered judgment on the docket pursuant to Fed. R. App. P. Rule 36.

Pursuant to Fed. R. App. P. Rule 40, any petition for rehearing must be filed within 14
days after entry of judgment. Please note, however, that if the appeal is a civil case in
which the United States or its officer or agency is a party, any petition for rehearing must
be filed within 45 days after entry of judgment. Parties should consult both the Federal
Rules and local rules of this court with regard to applicable standards and requirements.
In particular, petitions for rehearing may not exceed 15 pages in length, and no answer is
permitted unless the court enters an order requiring a response. If requesting rehearing en
banc, the requesting party must file 6 paper copies with the clerk, in addition to satisfying
all Electronic Case Filing requirements. See Fed. R. App. P. Rules 35 and 40, and 10th
Cir. R. 35 and 40 for further information governing petitions for rehearing.
Please contact this office if you have questions.

                                            Sincerely,



                                            Elisabeth A. Shumaker
                                            Clerk of the Court



cc:      Michael L. Brooks
         Len B. Cason
         Michael A. Furlong
         Charles Edward Geister III
         J. Leslie LaReau



EAS/mlb




                                             2